Mr. JUSTICE THOMAS J. MORAN delivered the opinion of the court: The defendant appeals from a judgment in the sum of $218.00. The plaintiff having failed to file a brief, this court is authorized to accept the defendant’s contentions of error and summarily reverse the judgment pro forma. (People v. Spinelli (1967), 83 Ill.App.2d 391, 393.) In the instant case, we are unable to do so because of the record before us. Defendant’s brief recites in its statement of facts that the plaintiff filed a small claims complaint in the amount of $218.00 for labor and material furnished on January 21, 1967, January 23, 1967 and January 26, 1967; that on April 22, 1971, trial was commenced without a court reporter, and that judgment was entered in favor of the plaintiff. The argument portion of the brief then states that numerous errors occurred throughout the trial. The claimed errors, however, are unsupported by any record and amount to no more than conclusionary statements on the part of defendant. We have been furnished neither a report of proceedings (under the provisions of Supreme Court Rule 323(c)) nor an agreed statement of facts (under 323(d)), and thus find it impossible to consider the errors claimed by the defendant. For this reason, the judgment will be affirmed. See Perez v. Janota (1969), 107 Ill.App.2d 90, 92. Judgment affirmed. SEIDENFELD, P. J., and ABRAHAMSON, J., concur.